Case 2:18-cr-20554-PDB-APP ECF No. 23 filed 05/10/19 PagelD.70 Page1of2

UNITED STATES DISTRICT COURT Sel 10 2019
EASTERN DISTRICT OF MICHIGAN ERK’S OFF;
US. DISTRICT COURT
UNITED STATES OF AMERICA, Case No. 2:18-cr-20554-PDB-APP
Plaintiff, . Hon. District Judge Paul D. Borman

-\-

JACKIE DOUGLAS WOODBURN
Defendant(s).
/

STIPULATION AND ORDER TO ALLOW ADDITIONAL TIME FOR
COMPLETION OF EXPERT REPORTS

IT IS HEREBY STIPULATED AND AGREED that the deadline of May
3, 2019 for Dr. Steven Miller, PhD and Carl Hagstrom, LMSW to complete their
evaluation reports is extended and the reports shall now be completed on or before

June 11, 2079,

 

IT IS SO ORDERED:

Paul D. Borman
United States District Judge

 

Dated: MAY 0@ 2019

 
Case 2:18-cr-20554-PDB-APP ECF No. 23 filed 05/10/19 PagelD.71 Page 2of2

Stipulated and agreed to by:

 

 

 

/s/_ April Nicole Russo /s/ Kevin Mulcahy

APRIL NICOLE RUSSO KEVIN MULCAHY

Assistant United States Attorney Assistant United States Attorney
211 West Fort Street, Suite 2001 211 West Fort Street, Suite 2001
Detroit, Michigan 48226 Detroit, Michigan 48226

Tel. (313) 226-9129 Tel. (313) 226-9129

Fax. (313) 226-5892 Fax. (313) 226-5892

E-Mail: april.russo@usdoj.gov E-Mail: kevin.mulcahy@usdoj.gov
P P

/s/_ Gerry Mason-__

GERRY MASON (P59065)

GERRY MASON LAW OFFICE PLLC
Attorney for Defendant

1700 Busha Hwy

Marysville, Michigan 48040

Tel. (810) 989-0057

Fax (810) 989-6107

gdblues@yahoo.com
P59065
